Case: 17-50465   Document: 00514763679     Page: 1   Date Filed: 12/17/2018




                      REVISED December 17, 2018

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                 No. 17-50465                         FILED
                                                               December 12, 2018
                                                                 Lyle W. Cayce
UNITED STATES OF AMERICA,                                             Clerk

             Plaintiff – Appellee,

v.

GEORGE LAMAR DARRYL FOSTER,

             Defendant – Appellant.



                Appeal from the United States District Court
                     for the Western District of Texas


Before REAVLEY, ELROD, and HIGGINSON, Circuit Judges.
REAVLEY, Circuit Judge:
      George Lamar Darryl Foster was convicted of transporting aliens for
commercial advantage or private financial gain. Foster argues that the
introduction of videotaped depositions of two material witnesses at trial
violated his rights under the Confrontation Clause because the government
failed to demonstrate the witnesses were unavailable. We vacate the judgment
and remand for new trial.
                                      I.
      Driving a tractor-trailer with a refrigerated unit, Foster attempted to
cross the Sierra Blanca checkpoint around midnight on July 7, 2016. Border
     Case: 17-50465         Document: 00514763679           Page: 2     Date Filed: 12/17/2018



                                         No. 17-50465
Patrol agents discovered six persons in the trailer’s refrigerated unit, five of
whom were undocumented aliens. Two of those aliens were Jose Manuel
Francisco-Maldonado and Leandro Hernandez-Ruiz. Everyone relevant to this
appeal was arrested. The government charged Foster in a two-count
indictment for transporting aliens for commercial advantage or financial gain
and conspiracy to do the same.
       The government conducted video depositions of Francisco-Maldonado
and Hernandez-Ruiz on July 22, 2016. Both identified Foster as the driver of
the tractor-trailer. During their depositions, the government advised the
witnesses they might be needed for trial and, if so, that the government would
allow them to reenter the United States and would pay for their travel
expenses. The witnesses were asked to provide an address and telephone
number where they could be reached in Mexico. Hernandez-Ruiz provided a
home address and a telephone number. Francisco-Maldonado provided a home
address and email address. Both testified under oath that they would return
for Foster’s trial and that they would update their contact information if it
changed. In exchange for their testimony, the government agreed to drop all
criminal charges against them. Francisco-Maldonado and Hernandez-Ruiz
were released from their halfway house that day. 1
       On November 7, 2016, the district court issued an order setting Foster’s
case for trial. 2 The week before trial, the government filed a motion to declare
Francisco-Maldonado and Hernandez-Ruiz unavailable and to allow for the
introduction of their videotaped depositions at trial. According to the



       1  As the government concedes, it is unclear whether the witnesses “departed the
United States pursuant to deportation, removal, or voluntary departure.” At oral argument,
the government indicated Francisco-Maldonado was probably deported, but was unsure
about Hernandez-Ruiz.
        2 The district court initially set Foster’s trial date for January 30, 2016, but later reset

the trial for February 27, 2017.
                                                 2
    Case: 17-50465     Document: 00514763679     Page: 3   Date Filed: 12/17/2018



                                  No. 17-50465
government’s motion, the agent assigned to Foster’s case began attempts to
contact Francisco-Maldonado and Hernandez-Ruiz the day after the district
court set Foster’s case for trial, and continued those efforts through February
14, 2017, the week before Foster’s trial. During that four-month period, the
government stated that it called Hernandez-Ruiz six times, emailed Francisco-
Maldonado four times, sent a letter to the witnesses’ home addresses, and
made some attempt to reach out to the Mexican government, as well as the
witnesses’ attorney. The government did not attach any documentary evidence
in support of the above-mentioned efforts. A few days prior to trial, the district
court granted the government’s motion to declare Hernandez-Ruiz and
Francisco-Maldonado unavailable.
      The trial went as follows: Foster filed a motion to exclude the videotaped
depositions on the ground that their introduction would violate his Sixth
Amendment right to confrontation because the government failed to
demonstrate that the material witnesses were unavailable. Although Foster
argued, among other things, that the efforts the government described in its
motion were “not reflected on the record . . . in any place,” the district court
accepted the government’s factual representations and denied Foster’s motion.
      The Border Patrol agents who investigated and arrested Foster testified
that Foster attempted to drive the tractor-trailer through the checkpoint and
that they discovered six individuals inside the trailer’s refrigerated unit, two
of whom were Francisco-Maldonado and Hernandez-Ruiz. The Special Agent
from the U.S. Department of Homeland Security who interviewed Foster upon
his arrest testified that Foster initially denied having knowledge that
undocumented aliens were in his truck but eventually confessed to
transporting them for money. The agent also testified that Foster gave a
written statement to this effect. Next, the government presented Francisco-
Maldonado and Hernandez-Ruiz’s videotaped depositions, and Foster again
                                        3
    Case: 17-50465      Document: 00514763679       Page: 4    Date Filed: 12/17/2018



                                    No. 17-50465
objected on Confrontation Clause grounds. Testifying in his own defense,
Foster claimed that he did not know there were individuals in his trailer and
that he gave a written statement only after being threatened and coerced by
investigators during the interview.
      The jury found Foster guilty of transporting aliens for commercial
advantage or private financial gain but not guilty on the conspiracy count. The
district court sentenced Foster to 57 months of imprisonment, to be followed
by 2 years of supervised release. Foster timely filed a notice of appeal.
                                          II.
      Foster argues that the district court violated his Sixth Amendment
confrontation rights by allowing the use of Hernandez-Ruiz’s and Francisco-
Maldonado’s videotaped depositions in lieu of live testimony. We review
Confrontation Clause challenges de novo, subject to harmless error review.
United States v. Tirado-Tirado, 563 F.3d 117, 122 (5th Cir. 2009). 3
      The Confrontation Clause affords criminal defendants the right “to be
confronted with the witnesses against him.” U.S. CONST. AMEND. VI. The
Supreme Court has explained that the Confrontation Clause contemplates
      a personal examination and cross examination of the witness, in
      which the accused has an opportunity, not only of testing the
      recollection and sifting the conscience of the witness, but of
      compelling him to stand face to face with the jury in order that
      they may look at him, and judge by his demeanor upon the stand
      and the manner in which he gives his testimony whether he is
      worthy of belief.

Ohio v. Roberts, 448 U.S. 56, 63–64 (1980) (overruled on other grounds by
Crawford v. Washington, 541 U.S. 36 (2004)) (quoting Mattox v. United States,
156 U.S. 237, 242–43 (1895)). But this right is not absolute. Indeed, “some


      3 Foster additionally argues that he had an inadequate prior opportunity to cross
examine the witnesses. Because we hold the witnesses were not “unavailable,” we do not
address this argument.
                                          4
    Case: 17-50465    Document: 00514763679     Page: 5   Date Filed: 12/17/2018



                                 No. 17-50465
circumstances justify dispensing with confrontation at trial.” U.S. v. Allie, 978
F.2d 1401, 1406 (5th Cir. 1992). Out-of-court statements, like a videotaped
deposition, “may be introduced against a criminal defendant if the government
can ‘demonstrate the unavailability of the declarant whose statements it
wishes to use.’” Id. (quoting Roberts, 448 U.S. at 65–66). Our question in this
case is whether the government demonstrated that Francisco-Maldonado and
Hernandez-Ruiz were “unavailable.”
                                       A.
      “A witness is ‘unavailable’ for Confrontation Clause purposes if the
‘prosecutorial authorities have made a good-faith effort to obtain his presence
at trial.’” Id. (quoting Roberts, 448 U.S. at 74). “The lengths to which the
prosecution must go to produce a witness is a question of reasonableness.”
Tirado-Tirado, 563 F.3d at 123 (quoting Roberts, 448 U.S. at 74) (ellipsis
omitted); see Aguilar-Ayala v. Ruiz, 973 F.2d 411, 418 (5th Cir. 1992)
(“[D]eposition testimony is admissible only if the government has exhausted
reasonable efforts to assure that the witness will attend trial.”). Although
“[t]he inevitable question of precisely how much effort is required on the part
of the government to reach the level of a ‘good faith’ and ‘reasonable’ effort
eludes absolute resolution applicable to all cases,” it is well established that,
“[b]ecause of the importance our constitutional tradition attaches to a
defendant’s right to confrontation, the ‘good faith effort’ requirement demands
much more than a merely perfunctory effort by the government.” Allie, 978
F.2d at 1406, 1408.
      In Allie, for example, we held the government satisfied the good-faith
test because it: (1) gave the witnesses the option of remaining in the United
States with work permits; (2) told the witnesses that it would pay for travel
expenses; (3) issued a subpoena, as well as a letter to assist with reentry; (4)
prior to deportation, obtained repeated assurances from the witnesses that
                                       5
    Case: 17-50465     Document: 00514763679      Page: 6    Date Filed: 12/17/2018



                                  No. 17-50465
they would return; (5) after deportation, remained in contact with the
witnesses by calling them several times in Mexico; (6) informed border
inspectors of the witnesses’ anticipated arrival; and (7) issued checks to be
given to the witnesses. Id. at 1407. Similarly, in United States v. Calderon-
Lopez, we found good faith where the government: (1) prior to deportation,
issued subpoenas and letters in which apprised the witnesses that they might
be required to appear at trial; (2) in the letters, provided “explicit instructions”
for gaining reentry; (3) informed the witnesses that it would cover travel-
related expenses; (4) provided contact information; and (5) following
deportation, made several attempts to contact the witnesses and remained in
contact with one witness. 268 F. App’x 279, 289 (5th Cir. 2008) (per curiam).
      By contrast, in Tirado-Tirado, the government’s efforts did not meet the
good-faith effort standard. Prior to deportation, the government failed to make
any concrete arrangements, only orally informing the witness “in relatively
vague and uncertain terms” that his testimony would be required if the case
went to trial. 563 F.3d at 124. Further, the government did not serve the
witness with a subpoena and “delayed attempting to contact him about making
such arrangements until shortly before trial.” Id. at 123. Only the week before
trial did contact attempts commence; the government attempted to reach the
witness by phone, letter, contacted the witness’s family members, reviewed call
logs from the witness’s phone at the time of his arrest to identify potential
leads, checked immigration and criminal records, and subpoenaed financial
records for transactions made in the witness’s name. Although we noted these
efforts were “fairly exhaustive,” we nevertheless concluded the government did
not meet its good-faith burden because the efforts “were made at the last
minute and followed a long period during which the government apparently
made no effort to remain in contact with [the witness].” Id. at 125. We reached
the same result in United States v. Guadian-Salazar, 824 F.2d 344 (5th Cir.
                                         6
    Case: 17-50465     Document: 00514763679      Page: 7    Date Filed: 12/17/2018



                                  No. 17-50465
1987). After the government deposed the witnesses in that case, it took them
to the Mexican border, served them with subpoenas printed in English only
and a notice stating that, if their testimony was needed for trial, the
government would “make provisions for [them] to legally enter the United
States and to remain until the case is terminated.” Id. at 346. Although the
government’s agent provided his contact information and instructed the
witnesses to meet him at a specific port of entry on a specific date, the
government did not advance the witnesses any travel funds and did not await
the witnesses’ arrival at the agreed-upon port of entry. Id. In that case, we
accepted the government’s concession that the use of videotaped deposition
testimony violated the defendant’s right to confrontation. Id. at 347.
      In this case we hold that the government’s efforts to secure the presence
of Hernandez-Ruiz and Francisco-Maldonado do not meet the good-faith
standard. The government made no attempt to verify or confirm the
authenticity or workability of the witnesses’ contact information, make any
attempt to obtain additional collateral contact information, or offer the option
of remaining in the United States pending Foster’s trial. Instead, the
government merely informed Hernandez-Ruiz and Francisco-Maldonado that
their testimony might be needed if Foster’s case went to trial and that it would
take care of travel arrangements if that turned out to be the case. Most
critically, however, after the government released the material witnesses, it
failed to remain in contact with them. To be sure, each of the above-mentioned
factors standing alone do not demonstrate a lack of good faith or reasonable
efforts; rather, it is their aggregation in this case that does.
      The government notes that deporting a material witness may
nevertheless be consistent with good faith. While this is true, we have
emphasized that good-faith “should include efforts aimed at keeping the
witnesses in the United States,” Allie, 978 F.2d at 1407, because that is the
                                         7
    Case: 17-50465    Document: 00514763679     Page: 8   Date Filed: 12/17/2018



                                 No. 17-50465
“best way” to ensure a witness’s availability for trial. Tirado-Tirado, 563 F.3d
at 124. After all, “implicit ‘in the duty to use reasonable means to procure the
presence of an absent witness is the duty to use reasonable means to prevent
a witness from becoming absent.’” Allie, 978 F.2d at 1407 (quoting United
States v. Mann, 590 F.2d 361, 368 (1st Cir. 1978)). But we have also refused to
adopt a per se rule that deportation of a material witness necessarily results
in a lack of good faith. Tirado-Tirado, 563 F.3d at 124; Allie, 978 F.2d at 1407–
08. We make clear that, if the government elects to deport a witness, it must
undertake other, reasonable measures to ensure the witness returns for trial.
The government in this case did not.
      As mentioned, the government made no effort to verify the contact
information provided by Hernandez-Ruiz and Francisco-Maldonado or to
obtain any alternative contact information. When the government releases a
material witness to his home country, we think it is only reasonable for the
government to attempt to verify beforehand whether the proffered line of
communication is valid or workable. Verifying the contact information
provided by a material witness in an alien-smuggling case before deporting
that witness to his home country (and in exchange for the dismissal of criminal
charges) is a crucial step that, if not undertaken, will almost certainly
handicap the government’s efforts to maintain contact. Doing so takes minimal
effort; the failure to do so is unreasonable and demonstrates a lack of good-
faith. After all, the United States government is “uniquely capable of taking
reasonable measures to insure that the witness will appear at trial.” Ruiz, 973
F.2d at 419.
      But more importantly, the government made no attempt to remain in
contact with either witness until the district court set Foster’s case for trial.
By then, three-and-a-half months had passed. When the government releases
or deports a material witness, it must attempt to remain in contact with the
                                       8
    Case: 17-50465     Document: 00514763679      Page: 9   Date Filed: 12/17/2018



                                  No. 17-50465
witness. In Allie, for example, following the witnesses’ return to Mexico, the
government “called the witnesses several times to confirm that the witnesses
would return as promised and to verify the date, time and place of reentry.”
978 F.2d at 1403. In Calderon-Lopez, the government “remained in contact
with [the witnesses] and requested Significant Public Benefit Paroles in order
to facilitate their reentry into the United States.” 268 F. App’x at 289. And in
Tirado-Tirado, where we held the government could not demonstrate
unavailability because it made no attempt to contact the witness until the week
before trial, we noted that “[b]y contrast, in Allie and Calderon–Lopez, in
which we found that the government took reasonable measures to secure the
presence of deported witnesses, the government made efforts to remain in
contact with the witnesses following their deportation.” 563 F.3d at 124.
      The government appears to argue that it need only commence contact
efforts upon the setting of a trial date. We disagree. The government’s
obligation to make good-faith and reasonable efforts to ensure a witness’s
physical presence at trial exists and demands effectuation until the witness is
present or the efforts become futile. The Confrontation Clause’s unavailability
requirement does not allow for significant gaps in the good-faith continuum:
The government must undertake reasonable efforts before deportation, after
deportation, during the interim period before a trial date is set, and certainly
after the trial date is set. Indeed, the government’s failure to shoulder its
burden on the front-end, prior to deportation, may confine or impair later
efforts. Put differently, if the government skimps on reasonableness and good-
faith efforts before deportation, its post-deportation task of securing the
witness’s presence for trial will become inevitably more difficult. And failing to
attempt to remain in contact with a material witness after deportation
multiplies the risk the witness will not return for trial; plea negotiations and
other issues inherent in criminal litigation may delay the setting of a trial date,
                                        9
    Case: 17-50465    Document: 00514763679     Page: 10   Date Filed: 12/17/2018



                                 No. 17-50465
thus placing more time and, in turn, doubt, between a witness’s promise to
return and the likelihood that he will. A witness who is released after receiving
vague instructions that he may be required to appear for trial might believe
that matters had concluded or that his testimony was no longer necessary. In
this case, the failure to make the minimal effort to remain in contact with the
witnesses following their release was not reasonable and demonstrates a lack
of good faith.
      To be sure, some of the government’s conduct is indicative of a good-faith
and reasonable effort to secure the witnesses’ physical presence, such as telling
the witnesses that the government would cover travel-related costs and assist
with reentry, in addition to exchanging contact information. But those efforts
do not remedy the harm wrought by releasing the material witnesses to Mexico
without first verifying their contact information and then failing to attempt to
remain in contact. Nor did the government make any effort to keep the
witnesses in the United States or secure the witnesses’ “repeated assurances”
that they would return (aside from that given in their depositions). This is a
case where the government took the depositions of material witnesses,
deported them, and then waited several months before making any attempt to
reach out. Under these circumstances, the government virtually assured the
absence of Hernandez-Ruiz and Francisco-Maldonado. “The right of
confrontation may not be dispensed with so lightly.” Barber v. Page, 390 U.S.
719, 725 (1968).
                                       B.
      We must also note the problems presented by the government’s failure
to provide evidentiary support for many of the measures it claims to have
undertaken. In its motion to declare the material witnesses unavailable, the
government represented that it sent emails, letters, made phone calls, and
sought help from the Mexican government and the witnesses’ attorney. But
                                       10
   Case: 17-50465     Document: 00514763679     Page: 11   Date Filed: 12/17/2018



                                 No. 17-50465
there is not a shred of evidence documenting these measures: The record
contains no copies of the emails, letters, or other correspondence the
government purportedly sent, nor is there any catalog of phone records. We
have previously questioned the propriety of relying on such representations in
the unavailability context. See United States v. Acosta-Ruiz, 481 F. App’x 213,
217 n.3 (5th Cir. 2012) (per curiam) (“Although we do not reach the issue of
whether the Government can rely on the representations of its attorney to
establish its good faith in procuring a witness’s testimony for Confrontation
Clause purposes, we note that such reliance is extremely disfavored.”).
      We thus again take the opportunity to question the government’s
reliance on the unsworn representations of its attorney to establish good faith
for purposes of the Confrontation Clause. As noted in Acosta-Ruiz, given that
our review is de novo and the good-faith inquiry is inherently fact-bound and
turns on reasonableness, the lack of such documentary evidence presents
“great practical difficulties for us as a reviewing court.” Id. After all, the
government’s burden is an evidentiary one, so it only makes sense to require
the government to produce evidence in support of its efforts. See Roberts, 448
U.S. at 74–75 (“As with other evidentiary proponents, the prosecution bears
the burden of establishing [unavailability].”). We have eschewed reliance on
such unsworn assertions in both the sentencing and speedy-trial contexts. See
United States v. Jones, 475 F.3d 701, 705 (5th Cir. 2007) (“The unsworn
assertions of the government’s attorney do not provide a sufficiently reliable
basis for a defendant’s sentence.”); United States v. Cardona, 302 F.3d 494, 497
(5th Cir. 2002) (“The Government argued in its opposition that it was diligent,
offering reasons for its delay and explaining efforts to track Cardona down, but
did not support its memorandum with a single shred of evidence then or at the
later hearing. . . . The Government’s arguments in brief are not evidence.”); see
also Skyline Corp. v. Nat’l Labor Relations Bd., 613 F.2d 1328, 1337 (5th Cir.
                                       11
   Case: 17-50465     Document: 00514763679      Page: 12   Date Filed: 12/17/2018



                                  No. 17-50465
1980) (“Statements by counsel in briefs are not evidence.”). Notwithstanding
our grave doubts as to whether the government’s unsworn statements are
adequate to carry its burden under the Confrontation Clause, we need not
answer the question here because the government’s pre-deportation
shortcomings and its failure to maintain contact with the material witnesses
following their release proves fatal to the government’s case.
      Having determined that the admission of Hernandez-Ruiz and
Francisco-Maldonado’s videotaped deposition testimony violated Foster’s right
to confrontation, we next ask whether the error was harmful.
                                       C.
      “A defendant convicted on the basis of constitutionally inadmissible
Confrontation Clause evidence is entitled to a new trial unless it was harmless
in that there ‘there was [no] reasonable possibility that the evidence
complained of might have contributed to the conviction.’” United States v.
Alvarado-Valdez, 521 F.3d 337, 341 (5th Cir. 2008) (quoting Chapman v.
California, 386 U.S. 18, 24 (1967)). “The government bears the burden of
establishing the error is harmless beyond a reasonable doubt.” Id.
      The government argues that it meets it burden by pointing to other
evidence in the record to support conviction such as the testimony of
government agents who were present when Foster attempted to cross the
Sierra Blanca checkpoint, as well as Foster’s confession. We disagree. In the
context of a Confrontation Clause violation that arises from the introduction of
inadmissible testimony, “[o]ur focus is on the possibility of harm arising from
[Hernandez-Ruiz and Francisco-Maldonado’s testimony] and not necessarily
on the possibility of its relationship to other evidence.” Id. In Alvarado-Valdez,
we concluded that the government’s significant reliance on inadmissible
testimony during closing argument made it impossible for the court to


                                       12
   Case: 17-50465    Document: 00514763679      Page: 13   Date Filed: 12/17/2018



                                 No. 17-50465
determine if the jury would have convicted based on other testimony or
evidence. 521 F.3d at 342–43. We reach the same result here.
      Like Alvarado-Valdez, the government relied in part on the out-of-court
testimony in its closing argument: “Consider the material witnesses, those
videotaped interviews and those people saying, Yup, I’m undocumented. I’m
not here legally. He was the driver of the vehicle. He waved us into the trailer
and we got into the trailer that he was driving.” As a result, we “cannot see
how the government can conclusively show that the tainted evidence did not
contribute to the conviction, because the government’s closing argument relied
on that very evidence.” Id. at 342–43. More importantly, the only questions the
jury submitted to the court while deliberating concerned Hernandez-Ruiz and
Francisco-Maldonado’s testimony. Put simply, the government cannot
demonstrate beyond a reasonable doubt that the videotaped depositions of the
material witnesses did not contribute to Foster’s conviction.
                                      III.
      The judgment is VACATED, and this matter is REMANDED for new
trial or other proceedings as appropriate. We need not address Foster’s
asserted error concerning the admission of evidence pursuant to Federal Rule
of Evidence 404(b), and we do not comment on the sentence.




                                      13
   Case: 17-50465     Document: 00514763679      Page: 14   Date Filed: 12/17/2018



                                  No. 17-50465
STEPHEN A. HIGGINSON, Circuit Judge, dissenting:
      I share the majority’s concern that material witnesses who depart the
United States before trial may not return to testify. But, as the majority
opinion acknowledges, our cases do not require the government to keep
witnesses who are foreign nationals in the country until trial. See United States
v. Tirado-Tirado, 563 F.3d 117, 124–25 (5th Cir. 2009) (“[D]eporting a witness
may still be consistent with ‘good faith’ and ‘reasonable’ efforts to procure the
witnesses’ availability at trial.”); United States v. Allie, 978 F.2d 1401, 1407
(5th Cir. 1992) (refusing “to adopt a per se rule” requiring the government “to
coercively detain the witnesses in the United States”).
      In light of this precedent, I cannot agree that the government failed to
engage in good faith efforts to ensure these foreign national witnesses’
availability for trial. “The lengths to which the prosecution must go to produce
a witness . . . is a question of reasonableness.” Tirado-Tirado, 563 F.3d at 123
(quotation omitted). Here, Foster had the opportunity to cross-examine each
foreign national witness at his deposition. In addition, the government secured
each foreign national’s assurances, with counsel present and under oath, that
(1) he understood his presence at trial might be required; (2) he agreed to travel
to Texas for trial; (3) he had provided the case agent with his contact
information; (4) he agreed to update his contact information with his attorney
or the case agent if it changed; and (5) he understood that the government
would arrange for and pay for his travel back to the United States. Such sworn
statements, with counsel present, serve as a vital form of verification in our
legal system. See, e.g., Blackledge v. Allison, 431 U.S. 63, 74 (1977) (“Solemn
declarations in open court carry a strong presumption of verity.”).
      Thereafter, the government began its efforts to contact the witnesses as
soon as the district court set a trial date, and made multiple attempts to reach
                                       14
    Case: 17-50465        Document: 00514763679          Page: 15     Date Filed: 12/17/2018



                                       No. 17-50465
each witness. 1 Cf. Tirado-Tirado, 563 F.3d at 125 (explaining that the
government should have made arrangements with the witness once the trial
date was set, “or at least [sought] to contact him more than one week prior to
trial”). Although it may be better practice to remain in continuous contact with
material witnesses after they leave the country, the three-and-a-half months
that elapsed between the witnesses’ depositions and the government’s first
attempts to contact them was not an unreasonably long period of time.
       If the foreign national witnesses were willing to return to the United
States to testify, the government’s efforts were reasonably calculated to
communicate the importance of their testimony and to ensure their presence
at trial. If the foreign national witnesses were not willing to return for trial, I
am not convinced that taking additional steps to verify their contact
information or to reach out to them earlier would have made a difference.
        In United States v. Calderon-Lopez, 268 F. App’x 279 (5th Cir. 2008), we
held that the government made reasonable efforts to secure the presence of
four material witnesses at trial even though the witnesses were deported. Id.
at 282, 289. As the majority opinion emphasizes, the government in that case
was able to remain in contact with two of the witnesses. Id. at 289. But the
government lost contact with the other two witnesses whose video depositions
were played at trial. Id. at 283–84, 289. Further, unlike in this case, the
government does not appear to have secured the witnesses’ explicit assurances
that they would return for trial. Id.; cf. Allie, 978 F.2d at 1407 (noting that the
government got the witnesses’ assurances that they would return to testify).


       1  As the majority opinion observes, the only evidence in the record of the government’s
efforts to contact the witnesses in Mexico comes from the representations of counsel. But
Foster did not argue in his brief that these representations are inaccurate or that the district
court erred in accepting the government’s representations without requiring further
documentary evidence.
                                              15
   Case: 17-50465     Document: 00514763679      Page: 16   Date Filed: 12/17/2018



                                  No. 17-50465
Again, the witnesses here not only made assurances that they would return,
but they did so under oath and with counsel present. The majority and I may
disagree about whether securing sworn assurances is more or less likely to
ensure a witness’s presence at trial than attempting to remain in continuous
contact with the witness after deportation. But this disagreement does not
render the government’s approach in this case unreasonable.
      Although “[o]ne, in hindsight, may always think of other things” that
could have been done, and perhaps should have been done, the government
must demonstrate only that its efforts satisfied its duty of good faith. Ohio v.
Roberts, 448 U.S. 56, 75–76 (1980), overruled on other grounds by Crawford v.
Washington, 541 U.S. 36 (2004); see also United States v. Aguilar-Tamayo, 300
F.3d 562, 566 (5th Cir. 2002) (“We do not suggest that it is necessary for the
government to take all of the steps referenced in Allie to establish that it acted
reasonably to secure a witness’ presence.”). The district court concluded that it
was “satisfied that the Government has made every effort that they can to get
these witnesses here, believe me.” Because I see no reversible error in this
conclusion, I respectfully dissent.




                                       16